The petition in error was filed on the 15th day of May, 1935, and thereafter on the 11th day of September, 1935, the plaintiffs in error filed their brief. No brief has been filed for the defendant in error nor has any excuse been offered for such failure. Under such circumstances, it is not the duty of the court to search the record for some theory upon which to sustain the judgment, but where the allegations of error are reasonably supported in the brief *Page 621 
of plaintiffs in error, the court will reverse the cause in accordance with the prayer of the plaintiffs in error.
The cause is reversed and remanded, with directions to vacate the judgment for the plaintiff and to enter judgment for the defendants.
McNEILL, C. J., OSBORN. V. C. J., and RILEY, BUSBY and PHELPS, JJ., concur.